DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/16/2021 to the Office Action mailed on 01/22/2021 is acknowledged.
Claim Status
Claims 34-46 and 49-53 are pending. 
Claims 47 and 48 are canceled and claims 1-33 were previously canceled.
Claims 34, 46, 49, and 50 are currently amended.
Claims 34-46 and 49-53 have been examined.
Claims 34-46 and 49-53 are rejected.

Priority
	Priority to 371 PCT/CH2017/000048 filed on 05/18/2017 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Response to Applicant’s Arguments
The rejection of claim 46 under 35 U.S.C. 102(a)(1) as being anticipated by Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) is withdrawn in view of the amendments to the claims.

This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 34, 35, 37-40, 42, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haratake et al. (International Application Published Under the PCT WO 2006/114189 A1, Published 11/02/2006).
The claims are directed to the composition comprising a topical composition comprising an effective amount of a naturally glycosylated polyphenol not containing nitrogen such as verbascoside (acetoside) in an amount of at least 20µM. The claims are further directed to the a method of applying a composition comprising an effective amount of a naturally glycosylated polyphenol not containing nitrogen such as verbascoside (acetoside) in an amount of at least 20µM to the skin for protecting human skin from UV irradiation and protects skin against premature aging of the skin. 
Haratake et al. teach a skin lotion/cream comprising 0.5% acetoside crude product according to example 1 (page 12, lines 14-22 and page 13, lines 1-6).  Acetoside crude product comprises 5% acetoside derived from an extraction method of olives (page 6, lines 13-20). Compositions can comprise 0.001-2.0% (page 4, lines 4-13). The composition can further comprise antimicrobials and titanium oxide (page 4, lines 14-28 and page 15, lines 1-5). The composition is for treatment or prevention of wrinkles (page 1, lines 1-3). Exposure to UV rays is factor in causing wrinkles (page 1, lines 5-11). Acetoside is a -4 mol or 640µM (0.4g ÷ 624.59 g/mol). The range of verbascoside concentration can go as low as 25.6 µM (0.001%) in the topical compositions. Therefore, the instant claim is anticipated by the prior art.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Applicant’s Arguments
The rejection of claims 34, 35, 37, 39, 40, 42, 49 and 50 under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) is withdrawn in view of the amendment to the claims.
The rejection of claims 47 and 48 under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) is moot since the claims are canceled. 
The rejection of claims 36 under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) as applied to claims 34, 35, 37, 39, 40, 42, and 47-50 above, and further in view of Petit et al. (Canadian Patent Application Publication 2644045 A1, Published 09/07/2007) is withdrawn in view of the amendment to the claims. 
The rejection of claims 38, 41, 42, 44, 45, 52, and 53 under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) as applied to claims 34, 35, 37, 39, 40, 42, and 47-50 above, and further in view of Soloviev (US Patent 
The rejection of claims 38, 41, 42, 43, 51, and 53 under 35 U.S.C. 103 as being unpatentable over Hoon et al. (Korean Patent Application Publication 2013-0049040, Published 05/13/2013) as applied to claims 34, 35, 37, 39, 40, 42, and 47-50 above, and further in view of Braguti et al. (European Patent Application Publication 2257266 B1, Published 03/16/2016) is withdrawn in view of the amendment to the claims. 
This is a new ground of rejection necessitated by the amendment to the claims.
Claims 34- 43, 46, 49-51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haratake et al. (International Application Published Under the PCT WO 2006/114189 A1, Published 11/02/2006).
The claims are directed to the composition that further comprises titanium dioxide and/or antibiotics/antiviral agents. The claims are further directed the composition not comprising more than 500 µM and/or 80µM. 
The teachings of Haratake et al. is discussed above. 
Haratake et al. lacks a preferred embodiment wherein the composition comprises verbascoside at a concentration at least 5 µM, 20, and/or 80 µM or no more than 500 µM. Haratake et al. further lacks a preferred embodiment wherein the composition comprises an titanium dioxide and/or antibiotics/antiviral agents. Haratake et al. however suggests such a composition. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add titanium dioxide and/or antibiotics/antiviral agents and have a reasonable expectation of success. One would have been motivated to do so since Haratake et al. teach these are optional ingredients that can be added to the lotion and/or cream.


This is a new ground of rejection necessitated by the amendment to the claims.
Claims 44, 45, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haratake et al. (International Application Published Under the PCT WO 2006/114189 A1, Published 11/02/2006) as applied to claims 34- 43, 46, 49-51 and 53 above, and further in view of Soloviev (US Patent Application Publication 2008/0138439 A1, Published 06/12/2007).
	The claims are directed to the composition further comprising anti-inflammatory and light water comprising 500-1100pm 18O and 20-90ppm 2H.
	The teachings of Haratake et al. are discussed above. 
	Haratake et al. lacks a composition comprising an anti-inflammatory and light water comprising 500-1100pm 18O and 20-90ppm 2H.
	Soloviev teaches a cosmetic composition comprising highly pure light water enriched with 1H216O, wherein the content of 1H216O is 99.85% by weight of water and ascorbic acid for the prevention of ageing (paragraphs 0078 and 0031). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/               Primary Examiner, Art Unit 1617